DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Regarding claim 7, “being measured along the second axis” should be changed to “being measured in a direction of the second axis.”
Regarding claim 16, “width along the second axis” should be changed to “width measured in a direction of the second axis.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a second source, a third source, a fourth source, and a second drain, and a third drain, wherein the third source, and the second drain, the second source, the third drain, and the fourth source are disposed sequentially along an axis” is unclear as to if “disposed sequentially,” is in the order stated or in the order of numerically named elements (i.e. the third source, and the second drain, the second source, the third drain, and then the fourth source; or the second source, the second drain, the third source, the third drain, and then the fourth source). In particular, it is noted that the large number of numerically named elements provided in a non-numeric order introduces confusion in the proper interpretation of the claim.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 7-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pikhay et al. (US 2009/0213660; herein “Pikhay ‘660”).
Regarding claim 7, Pikhay ‘660 discloses in Figs. 1, 12 and related text (including similar features as discussed in accordance with Fig. 5 and 7) a device comprising:
a semiconductor substrate (101, see [0034]) having a periphery region and a memory region (see [0033]), wherein the semiconductor substrate includes a top surface;
a field effect transistor (HV MOSFET 130, see [0033]) disposed in the periphery region; and

wherein the first transistor (155) includes a first source (S155, see [0037]) and a first gate electrode (122, see [0037]), 
wherein the second transistor (151) includes a second source (S151, see [0037]), and a second gate electrode (121, see [0037]),
wherein the first source and the second source are disposed along a first axis (see Fig. 12), wherein the drain extends along a second axis substantially perpendicular to the first axis (see Fig. 12),
wherein the memory region includes a drain region (region of D150 and 152 for 150C-1,2, see [0037] and [0038]) having a first physical boundary and a second physical boundary that is spaced apart from the first physical boundary of the drain region along a second axis substantially perpendicular to the first axis, the drain region extending lengthwise along the second axis,
wherein the drain region is shared by the first and second transistors,
(122) and the second gate electrode (121) are electrically coupled (by 126, see [0037]), such that a portion of the continuous gate electrode physically connects two ends of the first and second gate electrodes while two other ends of the first and second gate electrodes are disjoined, the portion of the continuous gate electrode being is disposed along the first axis and disposed over the drain region,
wherein the continuous gate electrode has a top surface that faces away from the top surface of the semiconductor substrate, such that the top surface of the 
wherein the portion of the continuous gate electrode has a first side and a second side opposing the first side, wherein the first and second gate electrodes and the first physical boundary of the drain region are disposed on the first side of the portion of the continuous gate electrode, wherein the second physical boundary of the drain region is disposed on the second side of the portion of the continuous gate electrode, wherein every contact disposed directly above the drain region between the first physical boundary and the second physical boundary is on the first side of the portion of the continuous gate electrode (note that drain “region” of 150C-1,2 ends between the gate electrode of 150C-1,2 and 150C-1,1, and thus the physical boundary is at the end of that region), and 
wherein the first source (S155) has a first width that remains constant along the first axis (width at narrow portion which remains constant along the first axis from 122C to the wider portion), the first width being measured along the second axis, wherein the second source (S155) has a second width that varies along the first axis, the second width being measured along the second axis, wherein the second width has a maximum value (width at wider portion) that is larger than the first width.
Regarding claim 8, Pikhay ‘660 further discloses 
wherein the drain region has a first end portion that includes the first physical boundary and an opposing second end portion that includes the second physical boundary, 
wherein the first end portion and the second end portion have a same size, 

wherein the continuous gate electrode includes another portion (123) disposed over the first end portion of the drain region (see Fig. 12).
Regarding claim 9, Pikhay ‘660 further discloses wherein the continuous gate electrode (120) extends continuously from the over the first end portion of the drain region (D150 and 152) and to over the second end portion of the drain region.
Regarding claim 10, Pikhay ‘660 further discloses 
a first contact (box with “X” shape, see [0043]) disposed directly on the first source (S155); and 
an injection bit line (B73, see [0056] and [0037]) coupled to the first contact (see Fig. 12).
Regarding claim 11, Pikhay ‘660 further discloses 
a second contact (box with “X” shape, see [0043]) disposed directly on the second source (S151); and 
a read bit line (B74, see [0056] and [0037]) coupled to the second contact (see Fig. 12).
Regarding claim 12, Pikhay ‘660 further discloses 
a third transistor that includes the first source, a second drain and a third gate electrode; and
a fourth transistor that includes a third source, the second drain and a fourth gate electrode, 
wherein the memory region includes a second drain region that is shared by the third and fourth transistors

Regarding claim 13, Pikhay ’660 further discloses wherein the another continuous gate electrode (120 of 150C-2,2) is physically spaced apart from the continuous gate electrode (120 of 150C-2,1).
Regarding claim 14, Pikhay ’660 further discloses wherein the second gate electrode (121) is wider than the first gate electrode (122) along the first axis (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-6 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Pikhay et al. (US 2011/0121379; herein “Pikhay ‘379”).
Regarding claim 1, Pikhay ‘379 discloses in Figs. 1, 15, 20 and related text (including similar features as discussed in accordance with Fig. 5) a device comprising:
a field effect transistor (HV MOSFET 130, see [0043]) disposed in a periphery region of a substrate (101, see [0043]) the field effect transistor including a gate electrode (120-3, see [0045]), a first source (S130, see [0045]), a first drain (D130, see [0045]); and
a floating gate non-volatile memory device (see Fig. 20 and [0043]) disposed in a memory region of the substrate, the floating gate non-volatile memory device including:
a second source (S151 of first 150C, see [0047]), a third source (S155 shared between first and second 150C, see [0047]), a fourth source (S151 of second 150C, see [0047]), a second drain (D150 and 152 of first 150C, see [0047] and [0048]), and a third drain (D150 and 152 of second 150C, see [0047] and [0048]), wherein the third source, 
a first floating gate electrode (120-5 of first 150C; includes 121, 122, 123, and 126, see [0047]) associated with the second source, the second drain, and the third source in the memory region, the first floating gate electrode including a first portion, a second portion, and a third portion, wherein the first portion, the second portion, and the third portion are electrically connected, wherein the first portion and the third portion (e.g. portions including 121 and 122) extend lengthwise in a direction perpendicular to the axis, wherein the first portion has a physical edge facing a physical edge of the third portion such that the physical edge of the first portion is spaced apart from the physical edge of the third portion (note that one can choose portions such that the claimed limitations are met), wherein the second portion (e.g. portion including 126) is disposed between the first and third portions and extends lengthwise along the axis, wherein the second drain extends lengthwise in the direction perpendicular to the axis, wherein the second drain comprises a heavily doped drain feature (D150) that includes a bottom surface, wherein a top surface of the substrate (101) is between the bottom surface of the heavily doped drain feature and the first floating gate electrode (120);
a first contact (a first box with “X” shape to D150, see Fig. 15 [0052]) disposed directly on the heavily doped drain feature and partially surrounded by the first floating gate electrode in a top view of the device, wherein an extension line from and coplanar with the physical edge of the first portion of the first floating gate electrode extends in the direction perpendicular to the axis and intersects the first contact (note that one can choose a first “portion” such that the claimed limitations are met); and
150, see Fig. 15) disposed directly on the heavily doped drain feature and partially surrounded by the first floating gate electrode in the top view of the device, wherein an extension line from and coplanar with the physical edge of the third portion of the first floating gate electrode extends in the direction perpendicular to the axis and intersects the second contact (note that one can choose a first “portion” such that the claimed limitations are met),  wherein the first depth equals the second depth (depth of region of D150 is substantially consistent except for regions of LDDs under gate 120-5, see Fig. 5); and
a second floating gate electrode (120-5 of second 150C) associated with the second source, the third drain, and the fourth source in the memory region, the second floating gate electrode being physically spaced apart from the first floating gate electrode along the axis (see Fig. 20), wherein the second source is disposed between the first floating gate electrode and the second floating gate electrode with a constant width measured in the direction perpendicular to the axis (width at narrow portion which remains constant along the first axis from gate electrode to the wider portion), and wherein each of the third source and the fourth source has a width measured in the direction perpendicular to the axis (width at wider portion) which is larger than the constant width of the second source.
In the alternative, Pikhay ‘379 teaches in Figs. 6A-B, 7A-B and related text that the heavily doped drain feature (D150) is doped by conventional methods (see [0050]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a constant depth doping profile, which is known to result from conventional source/drain doping methods, in the heavily doped drain feature (D150) in order to simplify manufacturing methods by employing conventional and well-known known methods for forming the heavily doped drain feature. 
Regarding claim 3, Pikhay ‘379 further discloses an interconnect structure (first pre-metal dielectric, contacts, metallization, including interlayer dielectrics and metal vias, see [0050]) disposed over the floating gate non-volatile memory device, the interconnect structure electrically coupled to the floating gate non-volatile memory device (via contacts).
Regarding claim 4, Pikhay ‘379 further discloses wherein the second portion of the first floating gate electrode (126) physically connects with the first portion of the first floating gate electrode (121) and the third portion (122) of the first floating gate electrode.
Regarding claim 5, Pikhay ‘379 further discloses 
wherein the substrate (101) includes a first type of dopant (p-type channel regions, see [0047]),
wherein the second source (S151), the third source (S155) and the second drain (D150 and 152) include a second type of dopant (n-type, block 270, [0050]) that is different from the first type of dopant, wherein the second drain is disposed between the second source and the third source.
Regarding claim 6, Pikhay ‘379 further discloses 
wherein the first portion of the first floating gate electrode (121) is disposed over a first channel region (C151, see [0047]), the first channel region extending between the second source (S151) and the second drain (D150 and 152), and
wherein the second portion of the first floating gate electrode (126) is disposed over the second drain (D150 and 152), and
wherein the third portion of the first floating gate electrode (122) is disposed over a second channel region (C155, see [0047]), the second channel region extending between the third source (S155) and the second drain (D150 and 152).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pikhay ‘379, as applied to claim 1 above, and in view of Fang et al. (US 2007/0170489; herein referred to as “Fang”).
Regarding claim 2, Pikhay ‘379 does not disclose 
a silicide feature disposed on the first source of the field effect transistor, and
wherein the floating gate non-volatile memory device is free of any silicide feature.
In the same field of endeavor, Fang teaches in Figs. 8-10A and related text an integrated circuit comprising a field effect transistor (910, see [0046]) disposed in a periphery region (region of 910, see [0046]) and including a first source (911, see [0047] and [0035]), and a floating gate non-volatile memory device (800, see [0046]) disposed in a memory region (region of 210, see [0046]), wherein
a silicide feature (1021 and 1022, see [0047]) disposed on the first source of the field effect transistor, and
wherein the floating gate non-volatile memory device is free of any silicide feature (see Fig. 10A, see also Figs. 8-9 which show 800 covered by silicide blocking layer 801, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pikhay ‘379 by having a silicide feature formed on the first source, wherein the floating gate non-volatile memory device is free of silicide, as taught by Fang, in order to provide an integrated device including logic transistors on the same chip and in order to maintain low resistivity in narrow diffusion and gate lines in the periphery region yet prohibit the potential shorting of the floating gate in the memory region (see Fang [0005]-[0006]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pikhay ’660, as applied to claim 7 above, and further in view of Fang et al. (US 2007/0170489; herein referred to as “Fang”).
Regarding claim 15, Pikhay ‘660 does not disclose 
wherein the field effect transistor includes a silicide feature and the floating gate non-volatile memory device is free of any silicide feature.
In the same field of endeavor, Fang teaches in Figs. 8-10A and related text an integrated circuit comprising a field effect transistor (910, see [0046]) disposed in a periphery region (region of 910, see [0046]) and a floating gate non-volatile memory device (800, see [0046]) disposed in a memory region (region of 210, see [0046]), wherein
wherein the field effect transistor includes a silicide feature (1021 and 1022, see [0047]) and the floating gate non-volatile memory device is free of any silicide feature (see Fig. 10A, see also Figs. 8-9 which show 800 covered by silicide blocking layer 801, see [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pikhay ‘660 by having a silicide feature formed on the field effect transistor, and the floating gate non-volatile memory device is free of silicide, as taught by Fang, in order to provide an integrated device including logic transistors on the same chip and in order to maintain low resistivity in narrow diffusion and gate lines in the periphery region yet prohibit the potential shorting of the floating gate in the memory region (see Fang [0005]-[0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,153,290 (herein “ ‘290”) in view of Pikhay ‘660. While the claims are not identical, all limitations are substantially taught by the narrower scope of the claims of ‘290 except for the shape of the floating gate electrode and the widths of the source regions. It In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 
Further, Pikhay shows that the two shapes are an equivalent structures known in the art (see Figs. 4 and 7.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for the other. 

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “a floating gate non-volatile memory device disposed in a memory region of the substrate, the floating gate non-volatile memory device including a second source, a second drain, a third source, a third drain, a fourth source, a first floating gate electrode associated with the second source, the second drain, and the third source, and a second floating gate electrode associated with the second source, the third drain, and the fourth source,” in combination with “wherein the second source is disposed lengthwise between the first floating gate electrode and the second floating gate electrode, wherein the second source has a constant width along the second axis in entire length between the first floating gate electrode and the second floating gate electrode, wherein each of the third source and the fourth source has a width along the second axis that is larger than the constant width of the second source,” in combination with the remaining claimed limitations. 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but are not persuasive. 
Applicant argues that Pikhay ‘660 and Pikhay ‘379 do not teach or suggest the relative widths of the sources as recited in claims 1 and 7.
In response, the examiner disagrees. Specifically, it is noted that that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitations “constant width” “a first width that remains constant” do not require a particular start or endpoint over which the width is constant. Accordingly, the limitations are taught as applied in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/3/2021